 1

 2

 3

 4

 5                                    UNITED STATES DISTRICT COURT

 6                               EASTERN DISTRICT OF CALIFORNIA

 7

 8
      FERMIN CERVANTES CASTANEDA,                            Case No.: 1:17-CV-01654-EPG
 9
                         Plaintiff,
10                                                           ORDER TO EXTEND THE
      v.                                                     SCHEDULING DATES
11
      NANCY A. BERRYHILL,
      Acting Commissioner, Social Security,                  (ECF No. 16)
12

13                       Defendant.

14

15            IT IS HEREBY ORDERED, pursuant to the parties’ stipulation (ECF No. 16), and a
16   finding of good cause, that Plaintiff’s Opening Brief shall be filed on or before December 15,
17   2018, and that Defendant’s Reply Brief shall be filed on or before January 29, 2019. All other

18   dates in the Scheduling Order are extended accordingly.

19
     IT IS SO ORDERED.
20
21         Dated:   November 14, 2018                          /s/
                                                        UNITED STATES MAGISTRATE JUDGE
22

23

24

25

26
27

28

                           Order To Extend The Scheduling Dates - 1:17-CV-01654-EPG
                                                  Page 1 of 1
